DISCOVERY PERFORMANCE EQUITY PROGRAM

NONQUALIFIED STOCK OPTION GRANT AGREEMENT FOR EMPLOYEES

     Discovery Communications, Inc. (the “Company”) has granted you an option
(the “Option”) under the Discovery Communications, Inc. 2005 Incentive Plan (As
Amended and Restated) (the “Plan”). The Company’s general program to offer
equity and equity-type awards to eligible employees is referred to as the
“Performance Equity Program” (or “PEP”). The Option lets you purchase a
specified number (the “Option Shares”) of shares of the Company’s Series A
common stock, at a specified price per share (the “Grant Price”).

     The individualized communication you received (the “Cover Letter”) provides
the details for your Option. It specifies the number of Option Shares, the Grant
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

The Option is subject in all respects to the applicable provisions of the Plan.
This Grant

Agreement does not cover all of the rules that apply to the Option under the
Plan; please refer to the Plan document. Capitalized terms are defined either
further below in this grant agreement (the “Grant Agreement”) or in the Plan. If
you are located in a country other than the United States, you are also
receiving an International Addendum to this Grant Agreement (the “International
Addendum”). You are required to sign a copy of the International Addendum in
addition to accepting this Grant Agreement electronically. The International
Addendum is incorporated into the Grant Agreement by reference and supplements
the terms of this Grant Agreement and future grants to you under the Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company's stock or of this Option, or the Company's prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY
COMMUNICATIONS, INC. OR OTHER INFORMATION AND

REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

Option    While your Option remains in effect under the Option Expiration
section, you  Exercisability    may exercise any exercisable portions of the
Option (and buy the Option Shares)      under the timing rules of this section. 
      The Option will become exercisable on the schedule provided in the Cover
Letter      to this Grant Agreement, assuming you remain employed (or serve as a
member      of the Company’s board of directors) through each Exercisability
Date. Any      fractional shares will be carried forward to the following
Exercisability Date,      unless the Committee selects a different treatment.
For purposes of this Grant      Agreement, employment with the Company will
include employment with any      Subsidiary whose employees are then eligible to
receive Awards under the Plan      (provided that a later transfer of employment
to an ineligible Subsidiary will not      terminate employment unless the
Committee determines otherwise).        Exercisability will accelerate fully on
your Retirement, or, while employed, your      Disability or death. If the
Company terminates your employment without Cause      during a calendar year
before the Option is fully exercisable, the Option shall      remain or become
exercisable as though you remained working through any      Exercisability Dates
occurring during the 90 days after the date of termination.      (“Cause” has
the meaning provided in Section 11.2(b) of the Plan. “Retirement”      means
your employment ends for any reason other than Cause at a point at      which
you are at least age 60 and have been employed by the Company, any of      its
subsidiaries, or Discovery Communications, LLC for at least five years, where   
  your period of service is determined using the Company’s Prior Employment     
Service Policy or a successor policy chosen by the Committee. Acceleration     
upon Retirement does not apply in countries subject to the EU Directive on     
Discrimination.)                       Change in                     
 Notwithstanding the Plan’s provisions, if an Approved Transaction,             
       Control                       Control Purchase, or Board Change (each a
“Change in Control”)                         occurs while you remain employed by
the Company, the Option will only                         have accelerated
exercisability as a result of the Change in Control if                       
 (i) within 12 months after the Change in Control, (x) your employment is       
                 terminated without Cause or (y) you resign for Good Reason and
(ii) with                         respect to any Approved Transaction, the
transaction actually closes and                         the qualifying
separation from employment occurs within 12 months after                       
 the closing date.                           “Good Reason” has the meaning
provided in your employment                         agreement with the Company
or, if no such agreement is in effect after a                         Change in
Control, any of the following events without your consent and                   
     as measured against the status in effect at the Change in Control (unless 
                       you have subsequently consented to a different status):
(a) a required                         relocation of your principal place of
employment that results in an                         increase in commuting
distance of at least 50 miles, (b) a job level                         reduction
of at least two levels, or (c) a reduction in base salary, provided             
           however, that you must provide the Company with written notice of
the                         existence of the event constituting Good Reason
within 45 days of your                         knowledge of any such event
having occurred and allow the Company                         30 days to cure
the same. If the Company so cures the change, you will                       
 not have a basis for terminating your employment for Good Reason with 


Page 2

--------------------------------------------------------------------------------

                       respect to such cured change. If such event is not cured
within such                         30 day period, you may make your resignation
effective at the end of                         such 30 day period. Unless the
Committee determines otherwise, Good                         Reason provides an
acceleration only for resignations during the                         12 month
period following a Change in Control.                           The Committee
reserves its ability under Section 11.1(b) of the Plan to                       
 vary this treatment if the Committee determines there is an equitable         
               substitution or replacement award in connection with a Change in 
                       Control.    Option Expiration    The Option will expire
no later than the close of business on the Term Expiration      Date.
Unexercisable portions of the Option expire immediately when you cease      to
be employed (unless you are concurrently remaining or becoming a member      of
the Board). If the Company terminates your employment for Cause, the      Option
will immediately expire without regard to whether it is then exercisable.       
Exercisable portions of the Option remain exercisable until the first to occur
of the      following (the “Final Exercise Date”), each as defined further in
the Plan or the      Grant Agreement: 


·      The 30 th day after your employment (or directorship) ends if you resign
other than on Retirement (except as extended below on death)   ·      The 90 th
day after your employment (or directorship) ends if the Company terminates your
employment without Cause (even if then eligible for Retirement, except as the
Committee otherwise provides, and except as extended below on death)   ·     
For death, Disability, or Retirement, the first anniversary of the date
employment ends   ·      The Term Expiration Date  

    If you die during the 30 or 90 day period after your employment ends (on a 
    termination without Cause or a resignation), the period for exercise will
be      extended until the first anniversary of the date your employment ended,
subject      to the Term Expiration Date, and the extended date will be the
Final Exercise      Date.        The Committee can override the expiration
provisions of this Grant Agreement.    Automatic Exercise    At close of
business on the Final Exercise Date, if the Exercise Spread Test is      met,
the Option will be automatically exercised using the “net exercise” method     
described below, without regard to the notice requirement and with additional   
  shares retained for purposes of satisfying the minimum applicable tax     
withholdings (the “Automatic Exercise”). The Option satisfies the “Exercise     
Spread Test” if the per share spread between the closing price of the Company’s 
    Series A common stock and the Grant Price (the “Exercise Spread”) on the   
  Final Exercise Date is at least one dollar. If the Exercise Spread Test is
not      satisfied, the unexercised portions of the Option will expire as of
close of      business on the Final Exercise Date.        For avoidance of
doubt, you may exercise any exercisable portion of the Option      prior to the
time of an Automatic Exercise and no portion of the Option may or will      be
exercised at or after your termination for Cause. 


Page 3

--------------------------------------------------------------------------------

    The Automatic Exercise procedure is provided as a convenience and as a     
protection against inadvertent expiration of an Option. Because any exercise of 
    an Option is normally your responsibility, you hereby waive any claims
against      the Company or any of its employees or agents if an Automatic
Exercise does      not occur for any reason and the Option expires.    Method
of    Subject to this Grant Agreement and the Plan, and other than for portions
of the  Exercise and    Option that are automatically exercised as described in
the Automatic Exercise  Payment for    section, you may exercise the Option only
by providing a written notice (or notice  Shares    through another previously
approved method, which could include a web-based      or voice- or e-mail
system) to the Secretary of the Company or to whomever the      Committee
designates, received on or before the date the Option expires. Each      such
notice must satisfy whatever then-current procedures apply to that Option     
and must contain such representations (statements from you about your     
situation) as the Company requires. You must, at the same time, pay the Grant   
  Price using one or more of the following methods:                     
 Cash/Check                       cash or check in the amount of the Grant Price
payable to the order of                         the Company;                   
   Cashless                       an approved cashless exercise method,
including directing the Company                     Exercise                   
   to send the stock certificates (or other acceptable evidence of ownership)   
                     to be issued under the Option to a licensed broker
acceptable to the                         Company as your agent in exchange for
the broker’s tendering to the                         Company cash (or
acceptable cash equivalents) equal to the Grant Price                       
 and, if you so elect, any required tax withholdings; or                     
 Net Exercise                       by delivery of a notice of “net exercise” to
or as directed by the                         Company, as a result of which you
will receive (i) the number of shares                         underlying the
portion of the Option being exercised less (ii) such                       
 number of shares as is equal to (A) the aggregate Grant Price for the         
               portion of the Option being exercised divided by (B) the Fair
Market                         Value on the date of exercise.                   
       The Committee can approve additional payment methods, including use     
                   of a fully or partially recourse promissory note, subject to
any prohibitions                         of applicable law.    Clawback    If
the Company’s Board of Directors or its Compensation Committee (the     
“Committee”) determines, in its sole discretion, that you engaged in fraud or   
  misconduct as a result of which or in connection with which the Company is   
  required to or decides to restate its financials, the Committee may, in its
sole      discretion, impose any or all of the following:                       
   Immediate expiration of the Option , whether vested or not, if granted       
                 within the first 12 months after issuance or filing of any
financial                         statement that is being restated (the
“Recovery Measurement Period”)                           As to any exercised
portion of the Option (to the extent, during the                       
 Recovery Measurement Period, the Option is granted, vests, is                 
       exercised, or the purchased shares are sold), prompt payment to the     
                   Company of any Option Gain. For purposes of this Agreement,
the                         “Option Gain” per share you received on exercise of
options is 


Page 4

--------------------------------------------------------------------------------

                                           for stock you have sold or
transferred without sale, the greater of                                       
     (i) the Exercise Spread and (ii) the spread between the price at           
                                 which you sold (or the fair market value on the
date of other                                             disposition of) the
stock and the Grant Price paid, and                                             
 for stock you have retained, the greater of (i) Exercise Spread               
                             and (ii) the spread between the closing price on
the date of the                                             Committee’s request
for repayment and the Grant Price paid.                             This remedy
is in addition to any other remedies that the Company may                       
 have available in law or equity.                           Payment is due in
cash or cash equivalents within 10 days after the                       
 Committee provides notice to you that it is enforcing this clawback.           
             Payment will be calculated on a gross basis, without reduction for
taxes                         or commissions. The Company may, but is not
required to, accept                         retransfer of shares in lieu of cash
payments.                           By accepting this Option, you agree that the
Clawback section, as it may                         be amended from time to time
without your further consent, applies to                         any
nonqualified stock options or other equity compensation grants (with           
             applicable modifications for the type of grant) you receive or
received on                         or after March 15, 2010.    Withholding   
Issuing the Option Shares is contingent on satisfaction of all obligations with 
    respect to required tax or other required withholdings (for example, in the
U.S.,      Federal, state, and local taxes). Except as provided in the Automatic
Exercise      section, the Company may take any action permitted under Section
11.9 of the      Plan to satisfy such obligation, including, if the Committee so
determines,      satisfying the tax obligations by (i) reducing the number of
Option Shares to be      issued to you in connection with any exercise of the
Option by that number of      Option Shares (valued at their Fair Market Value
on the date of exercise) that      would equal all taxes required to be withheld
(at their minimum withholding      levels), (ii) accepting payment of the
withholdings from a broker in connection      with a Cashless Exercise of the
Option or directly from you, or (iii) taking any      other action under Section
11.9. If a fractional share remains after deduction for      required
withholding, the Company will pay you the value of the fraction in cash.   
Compliance    You may not exercise the Option if the Company’s issuing stock
upon such  with Law    exercise would violate any applicable Federal or state
securities laws or other      laws or regulations. You may not sell or otherwise
dispose of the Option Shares      in violation of applicable law. As part of
this prohibition, you may not use the      Cashless Exercise methods if the
Company’s insider trading policy then prohibits      you from selling to the
market.    Additional    The Company may postpone issuing and delivering any
Option Shares for so  Conditions    long as the Company determines to be
advisable to satisfy the following:  to Exercise                             
 its completing or amending any securities registration or qualification of     
                   the Option Shares or its or your satisfying any exemption
from                         registration under any Federal or state law, rule,
or regulation; 


Page 5

--------------------------------------------------------------------------------

                       its receiving proof it considers satisfactory that a
person seeking to                         exercise the Option after your death
is entitled to do so;                           your complying with any requests
for representations under the Plan;                         and                 
         your complying with any Federal, state, or local tax withholding       
                 obligations.    Additional    If you exercise the Option at a
time when the Company does not have a current  Representations    registration
statement (generally on Form S-8) under the Securities Act of 1933  from You   
(the “Act”) that covers issuances of shares to you, you must comply with the   
  following before the Company will issue the Option Shares to you. You must — 
                         represent to the Company, in a manner satisfactory to
the Company’s                         counsel, that you are acquiring the Option
Shares for your own account                         and not with a view to
reselling or distributing the Option Shares; and                           agree
that you will not sell, transfer, or otherwise dispose of the Option           
             Shares unless:                                               a
registration statement under the Act is effective at the time of               
                             disposition with respect to the Option Shares you
propose to sell,                                             transfer, or
otherwise dispose of; or                                               the
Company has received an opinion of counsel or other                             
               information and representations it considers satisfactory to the 
                                           effect that, because of Rule 144
under the Act or otherwise, no                                           
 registration under the Act is required.    No Effect on    Nothing in this
Grant Agreement restricts the Company’s rights or those of any of  Employment   
its affiliates to terminate your employment or other relationship at any time
and  or Other    for any or no reason. The termination of employment or other
relationship,  Relationship    whether by the Company or any of its affiliates
or otherwise, and regardless of      the reason for such termination, has the
consequences provided for under the      Plan and any applicable employment or
severance agreement or plan.    Not a Stockholder    You understand and agree
that the Company will not consider you a stockholder      for any purpose with
respect to any of the Option Shares until you have      exercised the Option,
paid for the shares, and received evidence of ownership.    No Effect on    You
understand and agree that the existence of the Option will not affect in any 
Running Business    way the right or power of the Company or its stockholders to
make or authorize      any adjustments, recapitalizations, reorganizations, or
other changes in the      Company’s capital structure or its business, or any
merger or consolidation of the      Company, or any issuance of bonds,
debentures, preferred or other stock, with      preference ahead of or
convertible into, or otherwise affecting the Company’s      common stock or the
rights thereof, or the dissolution or liquidation of the      Company, or any
sale or transfer of all or any part of its assets or business, or      any other
corporate act or proceeding, whether or not of a similar character to      those
described above.    Governing Law    The laws of the State of Delaware will
govern all matters relating to the Option,      without regard to the principles
of conflict of laws. 


Page 6

--------------------------------------------------------------------------------

Notices    Any notice you give to the Company must follow the procedures then in
effect. If      no other procedures apply, you must send your notice in writing
by hand or by      mail to the office of the Company’s Secretary (or to the
Chair of the Committee if      you are then serving as the sole Secretary). If
mailed, you should address it to      the Company’s Secretary (or the Chair of
the Committee) at the Company’s then      corporate headquarters, unless the
Company directs optionees to send notices      to another corporate department
or to a third party administrator or specifies      another method of
transmitting notice. The Company and the Committee will      address any notices
to you using its standard electronic communications      methods or at your
office or home address as reflected on the Company’s      personnel or other
business records. You and the Company may change the      address for notice by
like notice to the other, and the Company can also change      the address for
notice by general announcements to optionees.    Amendment    Subject to any
required action by the Board or the stockholders of the Company,      the
Company may cancel the Option and provide a new Award in its place,     
provided that the Award so replaced will satisfy all of the requirements of the 
    Plan as of the date such new Award is made and no such action will
adversely      affect the Option to the extent then exercisable.    Plan
Governs    Wherever a conflict may arise between the terms of this Grant
Agreement and      the terms of the Plan, the terms of the Plan will control.
The Committee may      adjust the number of Option Shares and the Grant Price
and other terms of the      Option from time to time as the Plan provides. 


Page 7

--------------------------------------------------------------------------------